      Case 1:15-cv-00615-TSC Document 63 Filed 10/05/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                      )
SAVE JOBS USA,                        )
                                      )
            Plaintiff,                )
                                      )
      v.                              )     Civil Action No. 1:15-cv-615-TSC
                                      )
UNITED STATES DEPARTMENT OF           )
HOMELAND SECURITY,                    )
                                      )
            Defendant,                )
                                      )
      and                             )
                                      )
ANUJKUMAR DHAMIJA, et al.,            )
                                      )
            Intervenors.              )
                                      )
                                      )

                           PARTIES’ JOINT STATUS REPORT

                                           JEFFREY BOSSERT CLARK
                                           Acting Assistant Attorney General

                                           WILLIAM C. PEACHEY
                                           Director

                                           GLENN M. GIRDHARRY
                                           Assistant Director

                                           JOSHUA S. PRESS
                                           Trial Attorney
                                           United States Department of Justice
                                           Civil Division
                                           Office of Immigration Litigation
                                           District Court Section
                                           P.O. Box 868, Ben Franklin Station
                                           Washington, DC 20044
                                           Tel: (202) 305-0106
                                           Fax: (202) 305-7000
                                           e-Mail: joshua.press@usdoj.gov

                                           Attorneys for Defendant
          Case 1:15-cv-00615-TSC Document 63 Filed 10/05/20 Page 2 of 5




                                       STATUS REPORT

       In response to the Court’s order of September 29, 2020, the parties provide their respective

positions regarding the potential rulemaking regarding H-4 visa holders. The Plaintiff and the

Intervenors have authorized Defendant to file this Joint Status Report on their behalf.

       Plaintiff’s position: In response to the Court’s order of September 29, 2020: The only

significant event since the last report to the Court on April 1, 2020 is the Supreme Court’s

decision in Dep't of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891 (2020). If the

Supreme Court had addressed the government’s claim that the Deferred Action for Childhood

Arrivals program was unlawful, there was a possibility that it would have addressed issues

related to this case. Unfortunately, the Supreme Court did not address that issue so the Regents

opinion ended up not affecting this case. It is now up to the district courts to address the question

of whether 8 U.S.C. § 1324a(h)(3) authorizes the executive to permit alien employment returns

in the several cases pending in the Federal Courts.

       Nothing visible has occurred in regulation since the last report. While a regulation

addressing H-4 visa employment has appeared on the Unified Regulatory Agenda since 2018, no

proposed regulation has been published. 83 Fed. Reg. 1,663, 1,714 (Jan. 12, 2018). There has

been no indication from the government that that a regulation on H-4 employment will be

published in the foreseeable future.

       Given the lengthy delays in this five-year-old case that simply raises questions of law and

the great unlikelihood of any action by the administration, the Court should permit Plaintiffs to

move promptly for summary judgment.

       Defendant’s Position: The U.S. Department of Homeland Security (“DHS”) included in

its Spring Regulatory Agenda a proposal to remove H-4 dependent spouses from the class of aliens




                                                  1
          Case 1:15-cv-00615-TSC Document 63 Filed 10/05/20 Page 3 of 5




eligible for employment authorization, effectively rescinding the Plaintiff’s challenged H-4 Rule,

Employment Authorization for Certain H-4 Dependent Spouses, 80 Fed. Reg. 10,284 (Feb. 25,

2015), 8 C.F.R. §§ 214, 274a.

       Although DHS formally submitted the proposed rule, titled Removing H-4 Dependent

Spouses from the Class of Aliens Eligible for Employment Authorization (“H-4 EAD proposed

rule”) to both the Office of Management and Budget (“OMB”) and Office of Information and

Regulatory Affairs (“OIRA”) for review under Executive Order 12866 on February 20, 2019, this

proposed rule is still in the same stage due to urgent competing priorities that have arisen during

the COVID-19 pandemic.

       Intervenors’ Position: Voting for the next president of the United States is already

underway, and Election Day itself is less than 30 days from now. Whichever candidate wins, the

election is likely to have a significant impact on this litigation. If former Vice President Joseph

Biden wins, a key issue will be whether his administration chooses to pursue the proposed rule,

titled Removing H-4 Dependent Spouses from the Class of Aliens Eligible for Employment

Authorization, which the Trump administration has submitted to both OMB and OIRA for

review. If President Trump is re-elected, presumably the administration will nominate a

Secretary for the Department of Homeland Security, which will resolve issues regarding the

propriety of the appointment of Chad Wolf as acting secretary, a controversy that has

handicapped DHS’s ability to pursue any pending regulations. 1 And a new Trump

administration will likely have renewed political capital and the ability to push forward with its

regulatory agenda, including the proposed rule at issue. Accordingly, the Intervenors believe it



   1
        https://www.gao.gov/products/B-331650;
https://www.nytimes.com/2020/08/14/us/politics/homeland-security-illegal-gao.html;
https://www.cnn.com/2020/09/14/politics/judge-chad-wolf/index.html.


                                                 2
         Case 1:15-cv-00615-TSC Document 63 Filed 10/05/20 Page 4 of 5




would be prudent and appropriate for this Court to await the outcome of the pending election and

then evaluate how to proceed.

                                                   Respectfully submitted,

                                                   JEFFREY BOSSERT CLARK
                                                   Acting Assistant Attorney General

                                                   WILLIAM C. PEACHEY
                                                   Director

                                                   GLENN M. GIRDHARRY
                                                   Assistant Director

                                              By: /s/ Joshua S. Press
                                                   JOSHUA S. PRESS
                                                   Trial Attorney
                                                   United States Department of Justice
                                                   Civil Division
                                                   Office of Immigration Litigation
                                                   P.O. Box 868, Ben Franklin Station
                                                   Washington, DC 20044
                                                   Phone: (202) 305-0106
                                                   Fax: (202) 305-7000
                                                   e-Mail: joshua.press@usdoj.gov

                                                   Attorneys for Defendant




                                               3
          Case 1:15-cv-00615-TSC Document 63 Filed 10/05/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on October 5, 2020, I electronically filed the foregoing document

with the Clerk of the Court by using the CM/ECF system, which will provide electronic notice

and an electronic link to this document to all attorneys of record.

                                                      /s/ Joshua S. Press
                                                      Joshua S. Press
                                                      Trial Attorney
                                                      U.S. Department of Justice




                                                 4
